Citation Nr: 1002010	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. The Board previously remanded this 
case in June 2009.

Through an October 2009 rating decision, the RO granted a 
claim then pending on appeal for service connection for 
tinnitus. The Veteran has not appealed from the initial 
rating or effective date, and hence this claim has been 
resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran does not have chronic suppurative otitis media, 
with the presence of either suppuration or aural polyps; 
there also are no signs of nonsuppurative otitis media with 
effusion.


CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for 
otitis media. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10; 4.87, Diagnostic Codes 6200-6201, 6211  
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated October 2006 and 
July 2009, the RO notified the Veteran as to each element of 
satisfactory notice set forth under               38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The June 2006 Statement 
of the Case (SOC) explained the general criteria to establish 
a claim for an increased rating. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,      16 
Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The VCAA notice followed issuance of the rating decision on 
appeal, and thus did not comport with the standard for timely 
notice. However, the Veteran has had an opportunity to 
respond to the VCAA correspondence in advance of the October 
2009 Supplemental SOC (SSOC) readjudicating his claim. There 
is no indication of any further available information or 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of private 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claim, the Veteran has provided 
several personal statements. He has not requested the 
opportunity to appear at a hearing. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 







Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

At present, the Veteran has a noncompensable disability 
rating assigned for his service-connected otitis media. The 
diagnostic code which the RO has applied is   38 C.F.R. § 
4.87, Diagnostic Code 6200, for chronic suppurative otitis 
media.

Under Diagnostic Code 6200 are the provisions for evaluating 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination). A single                
10 percent evaluation is assigned during suppuration, or with 
aural polyps. A note to that diagnostic code states requires 
the evaluation of hearing impairment, and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, separately from otitis media. 


The Veteran has also been awarded service connection for 
right ear hearing loss, and tinnitus, as secondary to otitis 
media. That aside, the present case is limited in scope to 
the evaluation of the otitis media condition itself.

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of a particular case. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination).            See 
also Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Also potentially applicable is Diagnostic Code 6201 for 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), which is to be rated in turn on the basis of 
hearing impairment. 

In addition, under Diagnostic Code 6211 for perforation of 
the tympanic membrane a noncompensable rating is to be 
assigned. 

The pertinent medical evidence includes an August 2005 VA 
Compensation and Pension examination by an audiologist. 
During the examination, on physical inspection the right ear 
had a dry cerumen impaction. The right tympanic membrane was 
not visualized at all but there was no pinna tenderness. 
There was no history of any malignancy, neoplasms or similar 
conditions ever involving the ear and no vertigo condition. 
However, the audiologist opined that an evaluation by an ENT 
(ear, nose and throat physician) was necessary due to a 
history of right tympanic membrane perforation. The diagnosis 
was insufficient clinical evidence at present to warrant the 
diagnosis of any acute or chronic disorder of the right ear 
or residuals thereof. 

The report of a March 2006 private audiological evaluation 
indicates the Veteran's report of a right ear infection and 
tympanic membrane perforation during service, and that over 
the years since right-sided tinnitus had persisted and 
hearing loss had become worse. The impression was in part 
right tympanic membrane perforation since service.
The Board remanded this case in June 2009 for a VA medical 
examination by an ENT in regard to otitis media, and 
including in view of a history of a perforated right eardrum.

The Veteran underwent the requested VA examination in 
September 2009. The VA examiner indicated review of the 
claims file. The Veteran reported that right ear hearing loss 
never improved after discharge from service and had continued 
to progress since then. He also reported tinnitus that was 
present most of the time.    He described occasional pain in 
the right ear if he had been scratching it, and a 
longstanding aural pruritis. He had not undergone any 
treatment in the form of surgery or hearing aids for his 
hearing loss. There was also a history of squamous cell 
carcinoma of the left auricle diagnosed eight years 
previously, for which the Veteran underwent a resection 
procedure. He reported that the tumor was malignant, but he 
did not receive chemotherapy or radiation, and the treatment 
had been completed. 

On physical examination there was a portion of the left helix 
surgically missing, less than one-third of the auricle, with 
no evidence of recurrence. The left ear canal had scant 
cerumen and the tympanic membrane was intact and mobile. 
There       was no evidence of middle ear disease. There was 
no otorrhea or evidence of cholesteatoma. Examination of the 
right ear revealed wax and crusting in the canal. The auricle 
was normal. The tympanic membrane had a perforation which 
measured approximately 35 percent of the membrane. The edges 
of the perforation were rolled and there was migration of 
squamous epithelium into the middle ear. There was a white 
lesion against the promontory, which the examiner was unable 
to determine was a cholesteatoma or tympanosclerosis. There 
was no otorrhea in the right ear, and no evidence of an aural 
polyp or suppuration or effusion. 

The impression was of a right-sided tympanic membrane 
perforation with rolling in of the skin edges into the middle 
ear and possible cholesteatoma versus tympanosclerosis 
causing a white patch over the promontory of the middle ear.  
Also noted was that the last hearing test on file (from 2006) 
indicated right-sided moderate to profound mixed hearing loss 
in the right ear. There had been conductive hearing loss on 
previous evaluations. According to the examiner, while there 
was no active ear disease in the form of suppuration or an 
aural polyp, the ear was at risk given the rolling in of skin 
edges and would require at the very least regular monitoring. 
The Veteran also had significant imbalance, with near falls 
and frequent leaning upon stationary objects for support. The 
etiology for this imbalance was unclear, and the Veteran did 
not have Ménière's disease. 

The VA examiner further summarized that there was a dry 
perforation of the right ear present anteroinferiorly, but 
that the middle ear mucosa was not normal. There was a white 
lesion over the promontory which the examiner could not 
assess whether it was tympanosclerosis or squamous debris. 
There was clearly rolling of the skin edges of the 
perforation and therefore some squamous epithelium was 
present in the middle ear. 

The Board finds that applying the pertinent rating criteria, 
the competent evidence does not support the assignment of a 
compensable evaluation for otitis media. Based on the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200, which 
the RO has directly applied, the Veteran does not have 
chronic suppurative otitis media. The VA examination of 
September 2009 confirmed that there was no right-sided 
otorrhea or suppuration. The tympanic membrane perforation 
present is a dry perforation. There is no other medical 
evidence of record, including on review of a March 2006 
private audiological evaluation to suggest there have been 
episodes of suppuration. Nor is there any sign of aural 
polyps affecting the right ear. The September 2009 examiner 
ruled out the presence of aural polyps. Absent signs of 
either suppuration or aural polyps, a 10 percent rating 
pursuant to Diagnostic Code 6200 may not be assigned. While 
there was evidence found on examination of a right inner ear 
abnormality, characterized by a partial tympanic membrane 
perforation and possible cholesteatoma, these findings do not 
meet the definition specified at Diagnostic Code 6200 for 
what will warrant a compensable rating.

Turning to other potentially applicable diagnostic codes, 
under 38 C.F.R. § 4.87, Diagnostic Code 6201 chronic 
nonsuppurative otitis media with effusion is to be evaluated. 
Here, however, there are no signs of effusion, or otherwise 
indicating the buildup or discharge of any nonpurulent form 
of fluid from the right inner ear.          The September 
2009 VA examination findings confirm this. Again, while there 
is some evidence of an inner ear abnormality, it does not 
meet the specific criteria        set forth pursuant to the 
applicable diagnostic code. In any event, Diagnostic Code 
6201 provides for the evaluation of nonsuppurative otitis 
media on the specific basis of hearing impairment. Thus far, 
the Veteran already has been granted service connection for 
right ear hearing loss, as secondary to his service-connected 
otitis media. See 38 C.F.R. § 3.310(a). A 10 percent 
evaluation for right ear hearing loss has been assigned. 
Consequently, a separate disability evaluation for otitis 
media based on hearing loss cannot be assigned, as such has 
already provided the basis for an award of VA compensation. 
See 38 C.F.R. § 4.14 (providing that under VA's "anti-
pyramiding rule," the evaluation of the same manifestation 
under different diagnoses is to be avoided). See also Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993). It follows that even if chronic 
nonsuppurative otitis media with effusion were present, a 
higher disability rating under the applicable rating criteria 
would not be available.  
 
The remaining applicable diagnostic codes consist of 
Diagnostic Code 6211, for perforation of the tympanic 
membrane, and by which a compensable rating may not be 
granted. The evidence in this case suggests that there are 
various complicating factors involving the right tympanic 
membrane perforation, as the September 2009 VA examiner 
suspected a cholesteatoma, and visualized an abnormal buildup 
of skin tissue into the middle ear causing a white patch over 
the promontory of the middle ear. These specific structural 
abnormalities alone, however, are not recognized under 
Diagnostic Code 6211, or any other provision as the basis for 
a compensable rating. In pertinent part, Diagnostic Code 6200 
allows for the disability evaluation of cholesteatoma, but 
again as with otitis media, only where there has been a 
suppurative process and/or aural polyps, not shown in the 
instant case. 

The Board recognizes that the Veteran has manifested greater 
symptomatology than just a perforated right tympanic 
membrane. That notwithstanding, the VA rating schedule at 38 
C.F.R. § 4.87 clearly indicates that some form of active 
pathology is required to warrant a compensable rating, and 
not limited to structural abnormality present in the tympanic 
membrane or the manifestation of otitis media alone. Without 
signs of suppuration, or effusion, a compensable rating is 
not available. This is consistent with the principle that the 
rating schedule is intended to measure conditions with 
specific symptomatology that would impact occupational 
functioning. See 38 C.F.R. § 4.1 ("The percentage ratings 
represent as far as 
can practicably be determined the average impairment in 
earning capacity 
resulting from such diseases and injuries and their residual 
conditions 
in civil occupations"). The Veteran does not have the forms 
of recognized active pathology to correspond to a higher 
rating in this case. 

Moreover, the fact that the September 2009 examiner 
characterized the right ear as "at risk" of further 
symptoms and requiring regular monitoring cannot be 
dispositive, as the Veteran's otitis media condition must be 
evaluated on what is currently manifested and not predicted 
symptoms or severity of service-connected disability. Should 
his symptoms worsen, that might present the basis for a 
future claim for increased rating, but the present claim must 
be limited to that which is already objectively shown. 

Hence, a noncompensable evaluation for otitis media remains 
warranted under provisions of the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The actual 
symptomatology attributable to the same appears to have been 
minimal, apart from hearing loss and tinnitus symptoms not 
the subject of the present claim. The Veteran's service-
connected otitis media also has not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R.           § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for a compensable rating for 
otitis media is being denied. The preponderance of the 
evidence is unfavorable on this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable evaluation for otitis media is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


